—Order unanimously affirmed without costs. Memorandum: Plaintiff-tenant contends that Supreme Court erred in dismissing her cause of action for personal injuries sustained as a result of defendant-landlord’s violation of Real Property Law § 235-b (warranty of habitability). We disagree. Real Property Law § 235-b does not create a new cause of action in strict tort liability that permits a tenant to recover damages for personal injuries resulting from a breach of that warranty (see, Curry v New York City Hous. Auth., 77 AD2d 534; Pezzolanella v Galloway, 132 Misc 2d 429; Malhmann v Yelverton, 109 Misc 2d 127; Segal v Justice Ct. Mut. Hous. Coop., 105 Misc 2d 453, affd 108 Misc 2d 1074; see generally, Couri v Westchester Country Club, 186 AD2d 712; Halkedis v Two E. End Ave. Apt. Corp., 161 AD2d 281, lv denied 76 NY2d 711; 40 Eastco v Fischman, 155 AD2d 231, lv denied 75 NY2d 708). (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J. — Dismiss Cause of Action.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.